[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Based upon the affidavits of Marie Coutin dated September 9, 1993, James Kasten, dated September 30, 1993, John P. Regan, dated October 4, 1993 and Michael Sherman, dated November 18, 1993, the plaintiff's motion to withdraw her admissions is granted.
It is apparent that the plaintiff's lack of knowledge and familiarity with the defendants' request for admissions resulted from the disassociation of Attorney James Kasten from the firm of Sherman and Richichi approximately thirty days prior to that firm's receipt of the defendant's request. The confusion among attorneys over responsibility for the file should not, in fairness and justice, deprive the plaintiff of the right to vindicate her claim that directly contradicts the matter admitted by the default.
Pursuant to P.B. 240 the court finds that presentation of the merits of the action will clearly be subserved by this ruling and that the defendant will not be prejudiced in maintaining his defense because if the admitted fact is true the defendant will be able to establish it through other means of discovery.
In view of this decision, there is no need to take action on the motion for summary judgment.
MOTTOLESE, J.